Citation Nr: 1729341	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-20 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for a right ear hearing loss disability


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Veteran's July 2013 VA Form 9 (Appeal to [the Board]), the Veteran marked a box indicating that he wanted a Travel Board hearing.  The accompanying cover letter from the Veteran's representative stated that the "[t]he [V]eteran DOES want a [Board] hearing."  A September 18, 2014 letter from the AOJ informed the Veteran that he had been placed on a list of people waiting for a Travel Board hearing and offered him other options with regard to his hearing request.  In a letter dated September 26, 2014, the Veteran's representative stated that "[t]he Veteran DOES want a [Board] hearing at the local VA office."  The evidence of record does not indicate that the requested Travel Board hearing has been held or that the Veteran has withdrawn his outstanding request for a Travel Board hearing.  Remand is therefore required to afford the Veteran his requested Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the next available opportunity.  Notice of the hearing must be provided to the Veteran and his representative.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




